In a negligence action to recover damages for personal and property injuries, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered October 3, 1973, in favor of defendants, upon the trial court’s dismissal of the complaint at the end of plaintiffs’ case upon a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No questions of fact were presented on this appeal. Factual issues were presented at the trial and therefore the complaint should not have been dismissed as a matter of law. Shapiro, Acting P. Brennan and Benjamin, JJ., concur.